FILED
                                                                     Dec 05 2018, 12:19 pm

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




                                IN THE

       Indiana Supreme Court
                  Supreme Court Case No. 18S-MI-286

    State of Indiana and Indiana Bureau of Motor
                       Vehicles
                      Appellants (Respondents below)

                                    –v–

                           Daniel Reinhart
                         Appellee (Petitioner below)


            Argued: June 19, 2018 | Decided: December 5, 2018

                  Appeal from the Adams Superior Court
                           No. 01D01-1703-MI-12
                  The Honorable Patrick R. Miller, Judge

        On Petition to Transfer from the Indiana Court of Appeals
                          No. 01A02-1709-MI-2049



                         Opinion by Justice Massa
Chief Justice Rush, Justice David, Justice Slaughter, and Justice Goff concur.
Massa, Justice.

   The proper venue for seeking specialized driving privileges depends on
whether the petitioner’s underlying suspension was court ordered or
whether it was imposed administratively by the BMV. The latter
suspension type requires the petitioner to seek relief in his or her county
of residence; the former requires the petitioner to file in each court that
ordered a suspension.

   But where is the proper venue for seeking relief when that person
“forfeits” driving privileges for life following a felony conviction for
driving while suspended? Because we consider this lifetime forfeiture an
administrative suspension, we hold the proper venue is the trial court in a
person’s county of residence. We thus affirm the trial court’s order
granting Reinhart’s petition for specialized driving privileges.


Facts and Procedural History
   Daniel Reinhart, a resident of Adams County, is subject to three
separate driver’s license suspensions. The BMV imposed two of these
suspensions, in 2012 and 2015, for habitual traffic violations in Adams
County. The third suspension is a lifetime forfeiture resulting from a 2015
felony conviction in Noble County for driving while suspended as a
habitual traffic violator. See Ind. Code § 9-30-10-16 (2014) (Section 16).

   In 2017, Reinhart petitioned the Adams Superior Court for specialized
driving privileges (SDP), seeking relief from all three suspensions under
Indiana Code section 9-30-16-4 (Section 4). 1 Section 4 requires drivers
suspended by administrative action of the BMV to petition the court of
his or her county of residence. I.C. § 9-30-16-4(d)(1) (2016). But for court-
ordered license suspensions, Indiana Code section 9-30-16-3 (Section 3)
requires the suspended driver to petition “each court that has ordered or




1“A person whose driving privileges are suspended or forfeited for a determined period or
for life under this chapter is eligible for specialized driving privileges.” Ind. Code § 9-30-10-19
(2017).



Indiana Supreme Court | Case No. 18S-MI-286 | December 5, 2018                         Page 2 of 15
imposed a suspension of the individual’s driving privileges.” I.C. § 9-30-
16-3(b) (2016) (we refer to Sections 3 and 4 collectively as the SDP Statute).

   The Adams Superior Court granted Reinhart’s SDP petition, despite the
State’s questioning of its jurisdiction over the “sentence” imposed by the
Noble Superior Court. Tr., p.12. The SDP order stayed all three
suspensions for two years, allowing Reinhart to drive to and from work,
to visit his children, and to other limited locations (for example, to buy
groceries or attend medical appointments) at specified times. The State
moved to correct error, arguing that the Adams Superior Court lacked
jurisdiction to stay or modify the lifetime forfeiture imposed by the Noble
Superior Court. The Adams Superior Court disagreed, characterizing the
lifetime forfeiture as an administrative suspension over which it properly
exercised jurisdiction.

   Our Court of Appeals reversed and remanded, instructing the trial
court to “vacate that portion of its order related to Reinhart’s Noble
County suspension.” State v. Reinhart, 93 N.E.3d 801, 803 (Ind. Ct. App.
2018), vacated. The panel held that the Noble Superior Court ordered
Reinhart’s lifetime forfeiture, thus requiring him to petition that court
separately for SDP. Id. “The fact that the Noble County court was required
to suspend his privileges for life does not transform the suspension,” the
panel explained, “which was part of a criminal sentencing order, into an
administrative suspension.” Id. The panel also held, contrary to precedent,
that the “Adams County trial court lacked jurisdiction to modify the
Noble County order” since “one court cannot modify or change the record
of another court of equal jurisdiction.” Id.; contra Prosecuting Attorney of
Hendricks Cty. v. Hammer, 92 N.E.3d 649, 652 (Ind. Ct. App. 2017) (holding
that a trial court “has subject matter jurisdiction to adjudicate petitions for
specialized driving privileges” when the underlying suspension resulted
upon conviction in another trial court).

  Although our General Assembly has since amended Section 16 to
remove the lifetime license forfeiture, see Pub. L. No. 188-2015, § 117, 2015
Ind. Acts 2248, 2318–19, we granted transfer to resolve the conflict in our
Court of Appeals precedent and to provide a path forward for those in
Reinhart’s position.



Indiana Supreme Court | Case No. 18S-MI-286 | December 5, 2018       Page 3 of 15
Standard of Review
   We typically review a trial court’s ruling on a motion to correct error
for an abuse of discretion. Becker v. State, 992 N.E.2d 697, 700 (Ind. 2013).
But when that motion rests on an issue of statutory construction, as it does
here, we review the trial court’s ruling de novo. Id. Questions of subject-
matter jurisdiction fall under the same standard of review. In re Adoption of
J.T.D., 21 N.E.3d 824, 827 (Ind. 2014).


Discussion and Decision
   In 1929, the Indiana General Assembly adopted the state’s first law
governing the licensing of drivers. See Act of Mar. 13, 1929, ch. 162, 1929
Ind. Acts 499. Among other things, the measure set forth licensing
application and renewal procedures, established certain standards for
driving competency, and outlined the grounds for the suspension of
driving privileges. Id. §§ 5, 7–9, 14, 15–17, 1929 Ind. Acts at 501–04, 506,
507–09. The statute also made it a misdemeanor offense for a person to
drive with a “suspended or revoked” license. Id. § 26, 1929 Ind. Acts at
511.

   The modern incarnation of this offense—codified in 1972 by the
Habitual Traffic Offender Act—is part of a larger legislative scheme
imposing increasingly serious sanctions on a person it defines as a
habitual traffic violator (or HTV). See Pub. L. No. 81-1972, § 1, 1972 Ind.
Acts 510, 510–17 (codified as amended at I.C. ch. 9-30-10). 2 Within this
statutory framework (which we refer to as the HTV Law), a habitual
traffic violator faces the suspension of driving privileges for up to ten
years, depending on the nature and number of the offenses committed




2The Habitual Traffic Offender Act has manifested itself in various places in the Motor
Vehicle Code over the years. First codified at Indiana Code chapter 9-4-13, the Act became
Indiana Code article 9-12 in 1984 under the heading of Habitual Violator of Traffic Laws. See
Pub. L. No. 79-1984, §§ 1, 2, 1984 Ind. Acts 959, 959–66. And in 1991, the legislature recodified
the law at Indiana Code chapter 9-30-10, where it remains today under virtually the same
heading. See Pub. L. No. 2-1991, §§ 18, 109, 1991 Ind. Acts 191, 655–65, 736.



Indiana Supreme Court | Case No. 18S-MI-286 | December 5, 2018                        Page 4 of 15
over a ten-year period. See I.C. §§ 9-30-10-4, -5. Those caught driving while
suspended face felony convictions and, under some circumstances, the
potential suspension of driving privileges for life. See I.C. §§ 9-30-10-16,
-17.

   But in recognizing the critical role automobiles play in people’s lives,
the legislature has long offered relief—albeit limited—to those suspended
drivers who can demonstrate hardship. Before 2015, suspended drivers
could petition for a “restricted” driving permit “for the sole and exclusive
purpose of driving to and from work” if the suspension “would work an
undue hardship” on the individual’s “family and dependents.” I.C. § 9-5-
2-1 (1976) (recodified at I.C. § 9-24-15-2 (1993) (repealed 2015)) (emphasis
added). See also Gibson v. Hernandez, 764 N.E.2d 253, 256 (Ind. Ct. App.
2002) (holding that “the statute does not permit a trial court to grant a
restricted driving permit for the transportation of children to and from
school and doctor’s appointments even in emergencies”), trans. denied.

   The SDP Statute’s passage in 2014 expanded the relief available to those
with driver’s license suspensions. See Pub. L. No. 217-2014, § 154, 2014
Ind. Acts 2675, 2759–61 (codified as amended at I.C. ch. 9-30-16). Unlike its
predecessor statute, the SDP Statute contains no express limitations on the
type of relief a petitioner may seek. Instead, the SDP Statute permits the
trial court to define the “terms of specialized driving privileges” at its
discretion. I.C. § 9-30-16-3(d). And, with certain exceptions, these
privileges apply for up to two and a half years, “regardless of the
underlying offense.” I.C. § 9-30-16-3(c). 3

   To secure relief, a petitioner for SDP must follow specific pleading
requirements. See I.C. §§ 9-30-16-3(b) (listing conditions for form, filing,
and service of process); 9-30-16-4(b) (same). And the proper venue in
which to file depends on whether the petitioner’s underlying suspension
was court ordered or imposed by the BMV. The latter suspension type




3The other principal avenue of relief, Indiana Code section 9-30-10-14.1, permits a person,
under certain conditions and after a specified number of years, to petition a court for a
rescission of a lifetime suspension. I.C. § 9-30-10-14.1 (2016).



Indiana Supreme Court | Case No. 18S-MI-286 | December 5, 2018                      Page 5 of 15
requires the petitioner to file in his or her county of residence, while the
former type requires the petitioner to file in each court that ordered a
suspension. I.C. §§ 9-30-16-3(b); 9-30-16-4(d)(1).

   Here, the parties agree that Reinhart properly petitioned the Adams
Superior Court for the two HTV suspensions imposed by the BMV in 2012
and 2015. The dispute centers instead on the proper venue for seeking
relief from the lifetime forfeiture of driving privileges resulting from
Reinhart’s 2015 felony conviction in Noble County. Resolution of this
dispute turns on whether the lifetime license forfeiture imposed under
Section 16 constitutes an administrative or court-ordered suspension, as
those terms apply to the SDP Statute.

  Section 16 makes it a Level 6 felony for a person who knowingly drives
with a suspended license. I.C. § 9-30-10-16(a). But at the time of Reinhart’s
conviction, Section 16 added that,

                [i]n addition to any criminal penalty, a person
                who is convicted of a felony under subsection
                (a) forfeits the privilege of operating a motor vehicle
                for life. However, if judgment for conviction of a
                Class A misdemeanor is entered for an offense
                under subsection (a), the court may order a
                period of suspension of the convicted person’s
                driving privileges that is in addition to any
                suspension of driving privileges already
                imposed upon the person.

   I.C. § 9-30-10-16(c) (emphasis added) (repealed 2015).

  Whether the lifetime forfeiture of driving privileges is administrative or
court ordered is a question of statutory interpretation. “The goal of
statutory interpretation is to discern and further the intent of the
legislature.” West v. Office of Indiana Sec’y of State, 54 N.E.3d 349, 353 (Ind.
2016). To that end, we look to the statute’s plain language, “giving its
words their ordinary meaning and considering the structure of the statute
as a whole.” Id. “And when confronted with more than one statute on the
same subject, we must try to harmonize any inconsistencies.” Id. By



Indiana Supreme Court | Case No. 18S-MI-286 | December 5, 2018            Page 6 of 15
legislative mandate, courts must, in deciding traffic-offense cases,
construe the general penalty provisions of the Motor Vehicle Code “to
secure simplicity and uniformity in procedure, fairness in administration,
and the elimination of unjustifiable expense and delay.” I.C. § 9-30-3-1.


I. Sections 3 and 4 designate venue rather than confer
   jurisdiction.
   We must first decide whether, under Indiana Code chapter 9-30-16, a
trial court in one county has subject-matter jurisdiction to adjudicate an
SDP petition when an underlying suspension resulted upon conviction by
a trial court in another county.

   Subject-matter jurisdiction is the constitutional or statutory power of a
court “to hear and determine cases of the general class to which any
particular proceeding belongs.” K.S. v. State, 849 N.E.2d 538, 540 (Ind.
2006). So, in determining whether a court has subject-matter jurisdiction,
the only relevant inquiry is whether the petitioner’s claim “falls within the
general scope of the authority conferred upon such court by the
constitution or by statute.” State ex rel. Young v. Noble Circuit Court, 263
Ind. 353, 356, 332 N.E.2d 99, 101 (1975).

   Here, the Adams Superior Court, as with all Superior Courts in
Indiana, exercises “original and concurrent jurisdiction in all civil cases
and in all criminal cases.” See I.C. § 33-29-1-1.5. And the SDP Statute
neither restricts a court’s subject-matter jurisdiction nor confers it
exclusively to a particular court. 4 The statute instead simply prescribes
venue, “the location at which trial proceedings are to occur from among
the courts empowered to exercise jurisdiction.” 5 J.T.D., 21 N.E.3d at 829




4Comparatively, for example, a “juvenile court has exclusive original jurisdiction” over cases
involving delinquent children or children in need of services. I.C. § 31-30-1-1.
5Indiana Code section 9-30-10-14.1 similarly designates venue by requiring a person to
petition a court in his or her county of residence “for a rescission of [a lifetime] suspension
order and reinstatement of driving privileges.” I.C. § 9-30-10-14.1(b)–(c), (f).



Indiana Supreme Court | Case No. 18S-MI-286 | December 5, 2018                         Page 7 of 15
(internal quotation marks omitted). See also Ind. Trial Rule 75(D) (“No
statute or rule fixing the place of trial shall be deemed a requirement of
jurisdiction.”). 6

   This “special procedure” controls “the exercise of the judicial function.”
State ex rel. Root v. Circuit Court of Allen Cty., 259 Ind. 500, 505–06, 289
N.E.2d 503, 507 (1972) (discussing the pleading and venue requirements
under the former statute governing restricted driving permits). But
procedural error doesn’t rob the court of jurisdiction. K.S., 849 N.E.2d at
541. See also Hammer, 92 N.E.3d at 652 (whether a suspended driver
petitions the proper court under the SDP statute is a “question of legal
error, not jurisdictional error”). Failure to transfer the SDP petition to the
proper court under Trial Rule 75(B), upon timely objection, simply renders
the court’s final judgment voidable and thus subject to appeal. In re
Chapman, 466 N.E.2d 777, 779 (Ind. Ct. App. 1984), trans. denied.

   In concluding that the SDP Statute establishes venue requirements, we
reject the State’s argument that the Adams Superior Court lacked subject-
matter jurisdiction to stay the lifetime license forfeiture imposed by the
Noble Superior Court.


II. Absent a conviction modification, a lifetime
    license forfeiture under Section 16 is an
    administrative suspension.
    Reinhart argues that a lifetime license forfeiture is an administrative
suspension subject to Section 4. Upon his felony conviction, he insists, the
forfeiture resulted by operation of law. The State counters that a lifetime
forfeiture is a court-ordered suspension subject to Section 3 because “only




6Trial Rule 75(D) also renders “ineffective” those statutes imposing “more stringent” venue
requirements. See also I.C. § 34-8-1-3 (“[A]ll laws in conflict with the supreme court’s rules
[governing practice and procedure] have no further force or effect.”). But because the issue is
not dispositive here, we need not decide whether the SDP Statute’s venue requirements
conflict with this rule.



Indiana Supreme Court | Case No. 18S-MI-286 | December 5, 2018                      Page 8 of 15
a court may impose criminal punishment on someone convicted of a
felony.” Appellant’s Br. at 15. Without the court’s judgment of conviction,
the State contends, the “BMV did not have the authority to suspend
Reinhart’s license under Indiana Code section 9-30-10-16,” and “any
attempt to allow the BMV to impose criminal punishment would violate
the separation of powers doctrine.” Id. at 15–16; Resp. to Trans. at 12.


    A. As a collateral consequence of conviction, the lifetime
       license forfeiture is an administrative suspension.
   We agree with the State that only trial courts may impose criminal
judgments. Indeed, the “penal consequences of a guilty finding are
triggered only by the entry of a judgment of conviction.” Gardiner v. State,
928 N.E.2d 194, 197 (Ind. 2010). See also I.C. § 35-50-1-1 (“The court shall fix
the penalty of and sentence a person convicted of an offense.”). But the
“required forfeiture of a defendant’s driver’s license [is] a collateral
consequence of a guilty plea” and conviction, “not [a] punishment
imposed by the court.” Stoltz v. State, 657 N.E.2d 188, 192 (Ind. Ct. App.
1995) (internal quotation marks omitted).

   A sanction is a criminal punishment when its purpose is punitive rather
than remedial. 7 Moala v. State, 969 N.E.2d 1061, 1066 (Ind. Ct. App. 2012).
A collateral consequence, by contrast, is a civil penalty or disability
imposed either by operation of law at the time of conviction or because of
a subsequent, separate proceeding by a court or administrative agency.
Am. Bar Ass’n, Crim. Just. Standards on Collateral Sanctions and Discretionary
Disqualification of Convicted Persons 7 n.2 (3d ed. 2004). These consequences
may apply indefinitely or for a limited period and may include, for
example, deportation, loss of the right to vote, restrictions on firearm
possession, and ineligibility for certain government assistance programs.




7A statute is “remedial” if it serves to “enforce rights or redress injuries” or to correct a defect
in the law. Black’s Law Dictionary 1634 (10th ed. 2014).



Indiana Supreme Court | Case No. 18S-MI-286 | December 5, 2018                          Page 9 of 15
Id. at 7; Hitch v. State, 51 N.E.3d 216, 227–28 (Ind. 2016) (Massa, J.,
concurring in result).

   Some collateral consequences impose onerous, long-lasting burdens on
an individual. See, e.g., In re Matter of S.D., 2 N.E.3d 1283, 1290 (Ind. 2014)
(discussing the “harmful,” long-term implications of a CHINS finding on
a parent). Other collateral consequences serve important public interests.
See, e.g., Kirby v. State, 95 N.E.3d 518, 519 (Ind. 2018) (statute barring a
“serious sex offender” from entering school property is a collateral
consequence of criminal conviction). A driver’s license suspension falls
under this latter category.

   The General Assembly enacted the HTV Law “to reduce the number of
motor vehicle accidents in this state and to provide greater safety to the
motoring public by denying to habitual traffic offenders the privilege of
operating a motor vehicle.” Pub. L. No. 81-1972, § 1, 1972 Ind. Acts at 510.
In reiterating this purpose, this Court explained that “the deprivation of
the license to drive” by operation of law “is not a punishment as a result
of a criminal proceeding, but is rather an exercise of the police power for
the protection of the public.” State ex rel. Van Natta v. Rising, 262 Ind. 33,
36, 310 N.E.2d 873, 875 (1974).

   Although the HTV Law no longer includes an express purpose, our
Court of Appeals has consistently interpreted a driver’s license
suspension, “[w]hether it be for life or for a more limited time,” as a
remedial or regulatory measure. Hazelwood v. State, 3 N.E.3d 39, 43 (Ind.
Ct. App. 2014); see also Indiana Bureau of Motor Vehicles v. McNeil, 931
N.E.2d 897, 902 (Ind. Ct. App. 2010) (asserting that the purpose of the
sanction is “not to impose punishment” but rather “to remove from the
highway those drivers who have proven themselves to be unfit to drive,
and who pose a substantial threat to the safety of others”) (internal
quotation marks omitted), trans. denied.

   To be sure, Section 16 defines a criminal offense. I.C. § 35-52-9-53 (“IC
9-30-10-16 defines a crime concerning habitual violator of traffic laws.”).
And a trial court may impose additional penalties on a person convicted
of a driving offense. See I.C. § 9-30-16-1 (permitting a court to “suspend
the driving privileges of a person convicted of [certain] offenses


Indiana Supreme Court | Case No. 18S-MI-286 | December 5, 2018        Page 10 of 15
[involving the use of a motor vehicle] for a period up to the maximum
allowable period of incarceration under the penalty”). But the HTV Law
as a whole—of which Section 16 forms a part—embodies a larger
“administrative suspension scheme” in which driving privileges “may be
withheld, suspended or revoked by the State for reasons involving public
safety.” Schrefler v. State, 660 N.E.2d 585, 587–88 (Ind. Ct. App. 1996)
(citing Ruge v. Kovach, 467 N.E.2d 673, 677 (Ind. 1984) (holding that the
license suspension procedure under the former implied-consent statute
was civil in nature)). And although the loss of driving privileges “has
some punitive impact on the offender, and may be implemented as a part
of sentencing upon criminal conviction,” this loss “is merely incidental to
the overriding remedial purpose of the statute.” Id. at 588 (emphasis
added).

   This conclusion tracks the opening sentence of subsection 16(c), which
clearly signals that a lifetime license forfeiture is separate from “any
criminal penalty” the trial court may impose. I.C. § 9-30-10-16(c). Nothing
in that sentence requires judicial action; the felony conviction itself
triggers the non-discretionary penalty. See Pillow v. State, 986 N.E.2d 343,
345 (Ind. Ct. App. 2013) (holding that Section 16’s lifetime license
forfeiture applied even though neither the trial court’s sentencing order
nor the defendant’s BMV record showed the forfeiture). The trial court
merely performs the ministerial task of notifying the BMV of the
conviction through the appropriate administrative form. 8 The BMV, in
turn, by express statutory authority, then implements the suspension. See
I.C. § 9-14-8-3(3) (vesting authority in the BMV to suspend or revoke the
“current driving privileges or driver’s license of any individual” upon
“any reasonable ground appearing on [the BMV’s] records”).

  Our conclusion here also harmonizes with the legislative mandate of
Indiana Code section 9-30-10-17. See Klotz v. Hoyt, 900 N.E.2d 1, 5 (Ind.




8The certified abstract of court record used here, commonly referred to as the SR16, is the
form used by trial courts to notify the BMV of “the conviction of a person in the court for a
violation of a law relating to motor vehicles.” I.C. § 9-30-13-0.5(a) (2015). The abstract itself
“must be in the form prescribed by the [BMV].” I.C. § 9-30-13-0.5(e).



Indiana Supreme Court | Case No. 18S-MI-286 | December 5, 2018                         Page 11 of 15
2009) (an appellate court will construe statutes relating to the same subject
matter to produce a harmonious statutory scheme). That statute makes it a
Level 5 felony for a person who drives with a suspended license and
causes serious bodily injury or death, or who drives with a lifetime license
forfeiture following a conviction under Section 16. I.C. § 9-30-10-17(a). If
the offense results in death, “the bureau shall suspend the person’s driving
privileges for the life of the person.” I.C. § 9-30-10-17(b) (emphasis added).

   Finally, interpreting Section 16’s lifetime forfeiture as an administrative
suspension comports with the legislative mandate that courts construe
traffic-offense statutes “to secure simplicity and uniformity in procedure”
and to further “the elimination of unjustifiable expense and delay.” I.C. §
9-30-3-1. The State’s reading of the statute, by contrast, would require
individuals to petition each court from which a lifetime forfeiture arose,
increasing exponentially the number of SDP petitions filed and adding to
the already-congested dockets of our trial courts.


   B. A conviction modification under Section 16 results in a
      court-ordered suspension.
   Unlike the opening sentence of subsection 16(c), its second sentence
expressly vests discretionary authority in the trial court to “order a period
of suspension” when “judgment for conviction of a Class A misdemeanor is
entered for an offense under subsection (a).” I.C. § 9-30-10-16(c) (emphasis
added). This second sentence implicates two criminal statutes governing
the conversion of Level 6 felonies to Class A misdemeanors: Indiana Code
sections 35-50-2-7 and 35-38-1-1.5. The former statute permits a trial court
to modify the conviction at the time it delivers its sentence. I.C. § 35-50-2-
7(c) (2014); State v. Brunner, 947 N.E.2d 411, 416 (Ind. 2011). The latter
statute contains no time restrictions on the conviction modification but
requires the defendant to fulfill “certain conditions,” to which the court




Indiana Supreme Court | Case No. 18S-MI-286 | December 5, 2018      Page 12 of 15
and the prosecuting attorney must agree. 9 I.C. § 35-38-1-1.5(a)–(b) (2014).
Under either statutory mechanism, “the entry of judgment of conviction
upon the misdemeanor offense constitutes a new and different judgment
effectively vacating the prior judgment.” Gardiner, 928 N.E.2d at 197.

   Given this context, we conclude that the second sentence of subsection
16(c), when exercised at the trial court’s discretion, transforms an
administrative forfeiture into a court-ordered suspension. See State v.
Vankirk, 955 N.E.2d 765, 769 (Ind. Ct. App. 2001) (holding that a trial
court’s entry of judgment of conviction for a Class A misdemeanor for an
offense under Section 16 removes the lifetime license forfeiture), trans.
denied. This conclusion fits logically with Section 3’s venue requirement
that a suspended driver seek relief from the court (or courts) that modified
the suspended driver’s conviction. As Reinhart notes, the “duration of the
suspension” imposed by the court depends “on the facts of that particular
case, including the nature and severity of the offense, as well as the
character of the defendant.” Appellee’s Pet. to Trans. at 22. A non-
discretionary lifetime forfeiture, on the other hand, depends simply on the
defendant’s HTV status, not the specific facts of the case or the agreed-
upon conditions he must fulfill to reduce the sentence.

   In sum, we hold that, under Section 16, a conviction modification from
a Level 6 felony to a Class A misdemeanor results in a court-ordered
suspension. But with no conviction modification, a lifetime license
forfeiture constitutes an administrative suspension for purposes of the
SDP Statute.10




9While the “entry of a judgment of conviction under this section does not affect the
application of any statute requiring the suspension of a person’s driving privileges,” I.C. § 35-
38-1-1.5(e) (emphasis added), the section does not prohibit a modification of a defendant’s
driving privileges from a lifetime forfeiture, State v. Vankirk, 955 N.E.2d 765, 768 (Ind. Ct. App.
2011) (observing the “significant difference” in consequences between the two sanctions and
noting the statute’s silence as to the latter), trans. denied.
10We note that, at the hearing on the State’s motion to correct error, counsel for the BMV
acknowledged repeatedly that a lifetime forfeiture is “an administrative suspension
mandatorily imposed by state law upon conviction” under Section 16, “regardless of what the
judge does” and “whether or not the judge makes reference to it in his order.” Tr., p.24.



Indiana Supreme Court | Case No. 18S-MI-286 | December 5, 2018                         Page 13 of 15
Conclusion
    Today, an estimated 420,000 Hoosiers navigate their daily lives with
suspended driving privileges. Ryan T. Schwier & Autumn James, Indiana
University McKinney School of Law, Roadblock to Economic Independence:
How Driver’s License Suspension Policies in Indiana Impede Self-Sufficiency,
Burden State Government & Tax Public Resources 6 (2016), available at
https://mckinneylaw.iu.edu/practice/clinics/_docs/DL_Rpt_2-1-16.pdf.
With few alternative forms of transportation, many of these individuals
face significant barriers to maintaining employment and supporting their
families, an outcome that effectively discourages economic independence.
Id. at 35. To be sure, Indiana’s traffic laws play a critical role in keeping the
roads safe for drivers in the state. And those who violate these laws must
be held accountable. But when the legislature has offered an avenue of
relief to those who can demonstrate hardship, and when a court
determines that they no longer threaten public safety, we see no reason to
impose additional roadblocks.

   For the reasons specified above, we affirm the trial court’s order
granting Reinhart’s petition for relief from all three suspensions under
Indiana Code section 9-30-16-4.


Rush, C.J., and David, Slaughter, and Goff, JJ., concur.




Indiana Supreme Court | Case No. 18S-MI-286 | December 5, 2018        Page 14 of 15
ATTORNEYS FOR APPELLANTS
Curtis T. Hill, Jr.
Attorney General of Indiana

Aaron T. Craft
Andrea Rahman
Deputy Attorneys General
Indianapolis, Indiana

ATTORNEY FOR APPELLEE
Brian J. Johnson
Danville, Indiana




Indiana Supreme Court | Case No. 18S-MI-286 | December 5, 2018   Page 15 of 15